PER CURIAM:
Tshibola Chany Kazadi, a native and citizen of the Democratic Republic of Congo, seeks review of an order of the Board of Immigration Appeals (Board) denying her motion to reconsider. We have reviewed the administrative record and conclude that the Board did not abuse its discretion in denying Kazadi’s motion. See 8 C.F.R. § 1003.2(a), (b) (2007).
Accordingly, we deny the petition for review for the reasons stated by the Board. See. In re: Kazadi, No. A96-276089 (B.I.A. Dec. 29, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.